


110 HRES 689 IH: Calling upon George W. Bush, President of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 689
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Ms. Hooley (for
			 herself, Mr. Murtha,
			 Ms. Woolsey,
			 Mr. Hastings of Florida,
			 Mr. DeFazio,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Kucinich,
			 Ms. Eshoo,
			 Mr. Filner,
			 Mr. Hill, Mr. Allen, Mrs.
			 McCarthy of New York, Ms.
			 Castor, Ms. Hirono,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. Davis of Illinois,
			 Mr. Moore of Kansas,
			 Mr. Clay, Ms. Moore of Wisconsin,
			 Mr. Nadler,
			 Mr. Butterfield,
			 Mr. Cardoza,
			 Mr. Doggett,
			 Mr. Farr, Mr. Hall of New York,
			 Mr. Hinchey,
			 Ms. Kaptur,
			 Mr. Lewis of Georgia,
			 Mr. McDermott,
			 Mr. Olver,
			 Mr. Pastor,
			 Mr. Thompson of California,
			 Ms. Velázquez,
			 Mr. Wu, Mr. Becerra, Ms.
			 Watson, Mr. Weiner,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Mr. Ross, Mr. Rothman, Ms.
			 Linda T. Sánchez of California, Mr.
			 Spratt, Mr. Stupak,
			 Mrs. Tauscher,
			 Mr. Thompson of Mississippi,
			 Mr. Brady of Pennsylvania,
			 Ms. Zoe Lofgren of California,
			 Mr. Abercrombie,
			 Mr. Inslee,
			 Mr. Capuano,
			 Mr. Ryan of Ohio,
			 Mr. Higgins, and
			 Mr. Tierney) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Calling upon George W. Bush, President of
		  the United States, to urge full cooperation by his former political appointees,
		  current Administration officials, and their friends and associates with
		  congressional investigations.
	
	
		Whereas the current Administration’s Department of
			 Justice’s Office of Legal Counsel has made broad assertions, unaccompanied by
			 any authoritative judicial citations, as to the breadth and reach of
			 presidential constitutional prerogatives that if applied to information and
			 documents often sought by congressional committees, would stymie such
			 inquiries;
		Whereas President Bush stated in a March 20, 2007 press
			 conference, I will oppose any attempts to subpoena White House
			 officials.;
		Whereas the House and Senate Committees on the Judiciary
			 made repeated and extensive efforts to obtain needed information related to the
			 dismissal and replacement of nine U.S. Attorneys from the White House on a
			 voluntary or cooperative basis. Despite those efforts, the White House refused
			 to engage in a constructive dialog with the Committees regarding finding a
			 workable compromise. After conducting numerous interviews with Department of
			 Justice officials and reviewing documents provided by the Department of
			 Justice, the Committees’ were forced to result to compulsory process and issued
			 subpoenas on June 13, 2007, to the White House custodian of records, Joshua
			 Bolten, and to two former White House officials, Sara M. Taylor and Harriet
			 Miers, for documents and testimony;
		Whereas on June 28, 2007, White House Counsel Fred F.
			 Fielding, at the direction of President Bush, advised the Chairmen of the House
			 and Senate Judiciary Committees that the Committees’ subpoenas had been deemed
			 by the President subject to executive privilege and that the subpoena
			 recipients had been directed not to comply;
		Whereas the Committees responded to Mr. Fielding’s June 28
			 letter with an additional request for negotiations and compromise by the White
			 House, asking that the White House provide a log of the factual and legal basis
			 for claims of executive privilege and a signed statement by the President
			 asserting such privilege;
		Whereas on July 9, 2007, the White House again refused to
			 provide the subpoenaed documents, a privilege log or a statement by the
			 President asserting executive privilege;
		Whereas on July 9, 2007, Ms. Miers’s attorney informed
			 Chairman Conyers that pursuant to the President’s direction, Ms. Miers would
			 not testify or produce documents;
		Whereas on July 12, 2007, the House Judiciary Committee
			 Subcommittee on Commercial and Administrative Law met and Subcommittee Chair
			 Sánchez issued a ruling rejecting Ms. Miers’s executive privilege claims with
			 respect to failing to appear, to testify and to produce documents. The ruling
			 was upheld by a 7–5 vote;
		Whereas on July 19, 2007, the House Judiciary Committee
			 Subcommittee on Commercial and Administrative Law met and Subcommittee Chair
			 Sánchez ruled against Mr. Bolten’s executive privilege claims with respect to
			 his failure to produce documents. The ruling was upheld by a 7–3 vote;
		Whereas even after the rulings by Subcommittee Chair
			 Sánchez, the House Judiciary Committee again attempted to negotiate with the
			 White House and with Ms. Miers, offering extended deadlines for compliance with
			 the subpoenas. Ms. Miers and the White House again refused to comply;
		Whereas on July 25, 2007, the full Judiciary Committee
			 voted, 22–17, to issue a report to the House recommending that a resolution of
			 contempt of Congress against Ms. Miers and Mr. Bolten be approved;
		Whereas the White House indicated that it would order the
			 United States Attorney for the District of Columbia not to present the contempt
			 of Congress citation for grand jury consideration, preventing Congress from
			 fulfilling its constitutional role of oversight of the Executive Branch;
		Whereas the roots of Congress’ broad investigatory powers
			 reach back to the establishment of the Constitution and which have been
			 continually reaffirmed by the Supreme Court and, as George Mason recognized at
			 the Constitutional Convention in 1787, Members of Congress are not only
			 Legislators but they possess inquisitorial power. They must meet frequently to
			 inspect the Conduct of the public offices.;
		Whereas Woodrow Wilson wrote in his 1885 book,
			 Congressional Government, Quite as important as legislation is vigilant
			 oversight of administration … The argument is not only that a discussed and
			 interrogated administration is the only pure and efficient administration, but,
			 more than that, that the only really self-governing people is that people which
			 discusses and interrogates its administration.;
		Whereas in Nixon v. Sirica (1973), a panel of the District
			 of Columbia Circuit rejected President Nixon’s claim that he was absolutely
			 immune from all compulsory process whenever he asserted a formal claim of
			 executive privilege, holding that while presidential conversations are
			 presumptively privileged, the presumption could be overcome by
			 an appropriate showing of public need by the branch seeking access to the
			 conversations;
		Whereas in United States v. Nixon (1974), the Court ruled
			 that a president’s communications with his close advisors were
			 presumptively privileged, not absolutely privileged;
		Whereas the Reagan Administration stated in 1984 in
			 response to Congressional subpoenas of the Department of Justice investigative
			 files, These principles [of executive privilege] will not be employed to
			 shield documents which contain evidence of criminal or unethical conduct by
			 agency officials from proper review.;
		Whereas White House Counsel to the Clinton Administration,
			 Lloyd Cutler, stated in a memo dated September 28, 1994, [i]n
			 circumstances involving communications relating to investigations of personal
			 wrongdoing by government officials, it is our practice not to assert executive
			 privilege, either in judicial proceedings or in congressional investigations
			 and hearing.; and
		Whereas executive privilege is rooted in the need for
			 confidentiality to ensure that presidential decision making is of the highest
			 caliber, informed by honest advice and knowledge, and is limited to apply in
			 only those instances where the Constitution provides that the President alone
			 must make a decision: Now, therefore, be it
		
	
		That it is the Sense of the House of
			 Representatives that, in the interest of full disclosure consistent with
			 principles of openness in governmental operations, that—
			(1)the House of
			 Representatives urges the President of the United States to immediately call
			 upon his current and former associates and appointees, and the associates of
			 those individuals, who have asserted executive privilege to avoid testifying in
			 congressional investigations, to come forward and testify fully and truthfully
			 before the relevant committees of Congress; and
			(2)that the President
			 of the United States should use all legal means at his disposal to compel
			 people to cooperate with the investigation.
			
